Exhibit 10.1

EXECUTION VERSION

 

 

 

COLLATERAL AGREEMENT

made by

XM SATELLITE RADIO HOLDINGS INC.

XM SATELLITE RADIO INC.

and certain Subsidiaries of

XM SATELLITE RADIO HOLDINGS INC. AND XM SATELLITE RADIO INC.

FROM TIME TO TIME PARTY HERETO

to and in favor of

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

Dated as of December 31, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINED TERMS    1

1.1.

   Definitions    1

1.2.

   Other Definitional Provisions    12 SECTION 2.    GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL    13

2.1.

   Grant of Security    13

2.2.

   Collateral Agency Agreement    15 SECTION 3.    REPRESENTATIONS AND
WARRANTIES    15

3.1.

   [Reserved]    15

3.2.

   Title; No Other Liens    15

3.3.

   Perfected First Priority Liens    15

3.4.

   Name; Jurisdiction of Organization, etc.    16

3.5.

   [Reserved]    16

3.6.

   [Reserved]    16

3.7.

   Investment Property    16

3.8.

   [Reserved]    17

3.9.

   [Reserved]    17

3.10.

   Intellectual Property    17

3.11.

   [Reserved]    20

3.12.

   [Reserved]    20

3.13.

   Commercial Tort Claims    20 SECTION 4.    COVENANTS    20

4.1.

   [Reserved]    21

4.2.

   Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts    21

4.3.

   Maintenance of Insurance    22

4.4.

   [Reserved]    22

4.5.

   Maintenance of Perfected Security Interest; Further Documentation    22

4.6.

   Changes in Locations, Name, Jurisdiction of Incorporation, etc.    23

4.7.

   Notices    23

4.8.

   Investment Property    23

4.9.

   Accounts    25

4.10.

   [Reserved]    25

4.11.

   Intellectual Property    25

4.12.

   Further Covenants    28 SECTION 5.    REMEDIAL PROVISIONS    28

5.1.

   Certain Matters Relating to Accounts    28

 

i



--------------------------------------------------------------------------------

5.2.

   Communications with Obligors; Grantors Remain Liable    28

5.3.

   Pledged Securities    29

5.4.

   Proceeds to be Turned Over To Collateral Agent    30

5.5.

   Application of Proceeds    30

5.6.

   Code and Other Remedies    30

5.7.

   Registration Rights    32

5.8.

   Waiver; Deficiency    33

5.9.

   FCC Licenses    33

5.10.

   Voting    33

SECTION 6.

   THE COLLATERAL AGENT    34

6.1.

   Collateral Agent’s Appointment as Attorney-in-Fact, etc.    34

6.2.

   Duty of Collateral Agent    36

6.3.

   No Duty of the Collateral Agent    36

6.4.

   Execution of Financing Statements    37

6.5.

   Authority of Collateral Agent    37

6.6.

   Appointment of Co-Collateral Agents    37

SECTION 7.

   MISCELLANEOUS    38

7.1.

   Amendments in Writing    38

7.2.

   Notices    38

7.3.

   No Waiver by Course of Conduct; Cumulative Remedies    38

7.4.

   Enforcement Expenses; Indemnification    38

7.5.

   Successors and Assigns    39

7.6.

   Set-Off    39

7.7.

   Counterparts    39

7.8.

   Severability    39

7.9.

   Section Headings    40

7.10.

   Integration    40

7.11.

   GOVERNING LAW    40

7.12.

   Submission to Jurisdiction; Waivers    40

7.13.

   Acknowledgments    40

7.14.

   Additional Grantors    41

7.15.

   Additional Secured Obligations    41

7.16.

   Certain Actions Upon a Sirius Merger    41

7.17.

   Releases    42

7.18.

   Effects of Certain Errors or Omissions    42

7.19.

   Existing Obligations    42

7.20.

   WAIVER OF JURY TRIAL    43

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1 – Notice Addresses of Grantors

Schedule 2 – Description of Pledged Investment Property

Schedule 3 – Filings and Other Actions Required to Perfect Security Interests

Schedule 4 – Name, Jurisdiction or Organization and Chief Executive Office

Schedule 5 – [Reserved]

Schedule 6 – Intellectual Property

Schedule 7 – [Reserved]

Schedule 8 – Vehicles

Schedule 9 – Letters of Credit

Schedule 10 – Commercial Tort Claims

Schedule 11 – FCC Licenses

Schedule 12 – Pledged Interests

EXHIBITS:

Exhibit A – Form of Acknowledgment and Consent

Exhibit B – Form of Grant of Security Interest in Patents and Trademarks

Exhibit C – Form of Grant of Security Interest in Copyrights

Exhibit D – Assumption and Joinder Agreement

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT, dated as of December 31, 2009, made by each of the
signatories hereto other than the Collateral Agent and Trustee referred to below
(together with any other entity that may become a party hereto as provided
herein, the “Grantors”), to and in favor of U.S. Bank National Association, as
Collateral Agent for the ratable benefit of the Secured Parties, and accepted
and agreed to by U.S. Bank National Association as the Trustee (as defined
below) and each other Authorized Representative for any Additional Secured
Debtholder from time to time party hereto.

W I T N E S S E T H:

WHEREAS, pursuant to the 11.25% Senior Secured Notes Indenture dated June 30,
2009 (as amended, amended and restated, supplemented, or otherwise modified from
time to time, the “Indenture”) by and among the Company, Holdings, the other
Guarantors, and U.S. Bank National Association, as Trustee, the Company issued
11.25% senior secured notes due 2013 (the “Notes”) to the Noteholders in
accordance with the terms thereof;

WHEREAS, the Collateral Agent has agreed to act as collateral agent for the
Secured Parties for the purposes of holding any and all security for the payment
and performance of the obligations of the Company under the Indenture, the Notes
and the other Indenture Documents, as well as any Additional Secured
Obligations;

WHEREAS, pursuant to the Indenture Documents, each Guarantor agreed to
unconditionally guarantee the payment of the Company Note Obligations;

WHEREAS, each Grantor is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the Grantors are engaged in related businesses, and each Grantor will
derive substantial direct and indirect benefit from the issuance of the Notes
under the Indenture and the other Indenture Documents and each Grantor is,
therefore, willing to enter into this Agreement; and

WHEREAS, upon the Release Date each Grantor is required to execute and deliver
this Agreement to the Collateral Agent for its benefit and for the ratable
benefit of the Secured Parties as security for the payment and performance of
such Grantor’s obligations under the Indenture, the Notes, the other Indenture
Documents and the Additional Secured Debt Documents to which it is a party;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of Grantors hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. Unless otherwise defined herein, terms defined in the
Collateral Agency Agreement and used herein shall have the meanings given to
them in the



--------------------------------------------------------------------------------

Collateral Agency Agreement, including, without limitation, the following terms:
11.25% Indenture Documents, Additional Secured Debt Notice and Joinder
Agreement, Collateral Documents, Equally and Ratably, Release Date, Sirius
Merger.

(b) The following terms which are defined in the New York UCC are used herein as
so defined: Accounts, Account Debtor, Authenticate, Certificated Security,
Chattel Paper, Commodity Account, Commodity Contract, Commodity Intermediary,
Documents, Electronic Chattel Paper, Entitlement Order, Equipment, Farm
Products, Financial Asset, Fixtures, Goods, Instruments, Inventory, Letter of
Credit Rights, Money, Payment Intangibles, Securities Account, Securities
Intermediary, Security, Security Entitlement, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.

(c) The following terms shall have the following meanings:

“Additional Company Secured Debt Obligations”: the unpaid principal of and
interest on (including interest accruing after the maturity of the Additional
Secured Debt and disbursements in respect of letters of credit issued
thereunder, if any, and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Additional Secured
Debt and all other Obligations and liabilities of the Company to each Authorized
Representative of any Additional Secured Debtholder, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, each Additional
Secured Debt Document, any letters of credit issued thereunder, or any other
document made, delivered or given in connection therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to each
Authorized Representative or to any Additional Secured Debtholder that are
required to be paid by the Company) or otherwise.

“Additional Guarantor Secured Debt Obligations”: with respect to any Guarantor,
all Obligations and liabilities of such Guarantor which may arise under or in
connection with any Guarantee (as defined in the Collateral Agency Agreement) in
respect of the Additional Company Secured Debt Obligations or any Additional
Secured Debt Document to which such Guarantor is a party, in each case whether
on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to any Additional Secured Debtholder or any
Authorized Representative that are required to be paid by such Guarantor
pursuant to the terms of any Additional Secured Debt Document).

“Additional Secured Debt”: the unpaid amount of Indebtedness of the Company or
any Guarantor under any Additional Secured Debt Document which Indebtedness
(i) is permitted to be incurred by the Company or the Guarantors under the
Indenture and each Additional Secured Debt Document, (ii) is permitted under the
Indenture and each Additional Secured Debt Document to be secured Equally and
Ratably with the Notes Obligations and any other Additional Secured Debt, and
(iii) the Company and each

 

2



--------------------------------------------------------------------------------

Guarantor takes the steps necessary under the Collateral Agency Agreement in
order for such Indebtedness to be secured Equally and Ratably.

“Additional Secured Debt Documents”: the agreements evidencing any Additional
Secured Obligations and the Collateral Documents.

“Additional Secured Debtholder”: at any time, a Person which then is a holder of
any Additional Secured Debt; provided that the Company and the Authorized
Representative of such Additional Secured Debtholder shall have executed and
delivered an Additional Secured Debt Notice and Joinder Agreement in accordance
with Section 6.18 of the Collateral Agency Agreement.

“Additional Secured Obligations”: the Additional Company Secured Debt
Obligations and the Additional Guarantor Secured Debt Obligations.

“Agreement”: this Collateral Agreement, as the same may be amended, restated
supplemented or otherwise modified from time to time.

“Authorized Representative”: (i) the Trustee and (ii) any other trustee or agent
designated as an “Authorized Representative” for any Additional Secured
Debtholder in an Additional Secured Debt Notice and Joinder Agreement delivered
to the Collateral Agent in accordance with Section 6.18 of the Collateral Agency
Agreement for so long as the Additional Secured Obligations for which such party
is serving in such capacity constitutes Secured Obligations hereunder; provided
that so long as there are no Additional Secured Obligations, the Trustee will be
deemed to be the only Authorized Representative for the Secured Parties.

“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, but excluding any debt securities convertible
into such equity.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral”: as defined in Section 2(a).

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 5.1 or 5.4.

“Collateral Agency Agreement”: that certain collateral agency agreement dated as
of June 30, 2009 by and among Holdings, Company, the Subsidiary Grantors, the
Trustee, each Additional Secured Debt Agent (as defined therein), and the
Collateral Agent.

“Collateral Agent”: U.S. Bank National Association, acting as collateral agent
on behalf of the Noteholders and other Secured Parties and any successor
collateral agent appointed hereunder and under the Collateral Agency Agreement,
and its successors and permitted assigns.

 

3



--------------------------------------------------------------------------------

“Company”: XM Satellite Radio Inc., a Delaware corporation.

“Company Note Obligations”: means the unpaid principal of and interest on
(including interest accruing after the maturity of the Notes) and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) all Obligations and liabilities of the Company to the Trustee
or to any Noteholder, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Indenture, any other Indenture Document, or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Trustee, the Collateral Agent or to any Noteholder that are required to be paid
by the Company) or otherwise.

“Company-Sirius Merger” means (a) a merger or consolidation of the Company with
or into Sirius XM Radio Inc. or a merger or consolidation of Sirius XM Radio
Inc. with or into the Company or (b) any assignment, transfer, conveyance or
other disposition of all or substantially all of the properties or assets of the
Company to Sirius XM Radio Inc. or of Sirius XM Radio Inc. to the Company.

“Contracts”: the contracts and agreements listed in Schedule 7 as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time, including, without limitation, (i) all rights of any Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of any Grantor to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect thereto, (iii) all rights of any Grantor to
damages arising thereunder and (iv) all rights of any Grantor to terminate, and
to perform and compel performance of, such Contracts and to exercise all
remedies thereunder.

“Copyright Licenses”: any agreement, whether written or oral, naming any Grantor
as licensor or licensee (including, without limitation, those listed in Schedule
6 as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time), granting any right in, to, or under any Copyright,
including, without limitation, the grant of rights to manufacture, print,
publish, publicly perform, display, copy, create derivative works of, import,
export, distribute, exploit, and sell materials derived from any Copyright.

“Copyrights”: (i) all domestic and foreign copyrights, whether registered or
unregistered and whether or not the underlying works of authorship have been
published, including but not limited to copyrights in software and databases,
all Mask Works (as defined in 17 U.S.C. 901 of the U.S. Copyright Act), all
protectable designs, and all works of authorship and other intellectual property
rights embodied therein, all copyrights of works based on, incorporated in,
derived from or relating to works covered by such copyrights, all right to make
and exploit derivative works based on or adopted from works covered by such
copyrights, and with respect to any and all of the foregoing:

 

4



--------------------------------------------------------------------------------

(i) all registrations of and applications to register the rights corresponding
thereto throughout the world, including, without limitation, each registration
and application identified in Schedule 6 as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time, (ii) the right
to, and to obtain, all renewals or extensions thereof, (iii) the rights to
print, publish and distribute any of the foregoing, (iv) the right to sue or
otherwise recover for any and all past, present and future infringements,
misappropriations, and other violations thereof, (v) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Copyright Licenses
entered into in connection therewith, payments arising out of any other
Disposition thereof and damages and payments for past, present or future
infringements thereof), and (vii) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Deposit Account”: (i) all “deposit accounts” as defined in Article 9 of the
UCC, (ii) all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts) and (iii) shall include, without
limitation, all of the accounts listed on Schedule 2 hereto under the heading
“Deposit Accounts” (as such schedule may be amended, restated, supplemented,
replaced or otherwise modified from time to time) together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, exchange or other disposition
thereof; and the terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Excluded Assets”: (i) any licenses issued by the FCC to any Subsidiary Grantor,
but only to the extent such Subsidiary Grantor is prohibited from granting a
security interest therein pursuant to the Communications Act of 1934, as
amended, and the policies and regulations promulgated thereunder, but not
including, to the maximum extent permitted by law, all rights incident or
appurtenant to such licenses and the rights to receive all proceeds derived from
or in connection with the sale, assignment or transfer of such licenses;
(ii) the outstanding Capital Stock of any “controlled foreign corporation” (as
defined in the Code) in excess of 65% of the voting power of all classes of
Capital Stock of such “controlled foreign corporation” entitled to vote;
provided that immediately upon the amendment of the Code, to allow the pledge of
a greater percentage of the voting power of capital stock in a “controlled
foreign corporation” without adverse tax consequences, the Excluded Collateral
shall no longer include, and the Grantors will be deemed to have granted a
security interest in, such greater percentage of capital stock of the applicable
“controlled foreign corporation”; and (iii) any assets of XM 1500 Eckington LLC
or XM Investment LLC, provided, that such assets will only constitute Excluded
Collateral hereunder for so long as the restriction in the Senior PIK Secured
Notes pursuant to that certain Indenture, dated as of February 13, 2009, among
Holdings, Sirius XM Radio Inc., XM 1500 Eckington LLC, XM Investment LLC and
U.S. Bank National Association, as trustee and collateral trustee, and the
restrictions in any Refinancing Indebtedness (as defined in the Indenture)
incurred in respect of such Senior PIK Secured Notes, prevents 1500 Eckington
LLC or XM Investment LLC from granting a security interest in its assets.

 

5



--------------------------------------------------------------------------------

“FCC License Subsidiary” means XM Radio Inc. (together with an successor or
permitted assign), the wholly owned subsidiary of the Company that owns all of
the Company’s FCC Licenses to provide satellite digital radio service in the
United States.

“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the New York UCC and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Hedge Agreements and all contracts, agreements, instruments
and indentures and all licenses, permits, concessions, franchises and
authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

“Grantors”: as defined in the Preamble to this Agreement.

“Guarantors”: Holdings and the Subsidiary Grantors.

“Guarantor Note Obligations”: with respect to any Guarantor, all Obligations and
liabilities of such Guarantor which may arise under or in connection with the
Indenture (including, without limitation, Section 10 thereof) or any other
Indenture Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to any Secured Party that are required to be paid by
such Guarantor pursuant to the terms of any Indenture Document).

“Holdings”: XM Satellite Radio Holdings Inc., a Delaware corporation.

“Insurance”: shall mean: (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property”: the collective reference to all rights, priorities, and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all (i) Copyrights, (ii) Copyright Licenses, (iii) Patents,
(iv) Patent Licenses, (v) Trademarks, (vi) Trademark Licenses, (vii) Trade
Secrets, and (viii) Trade Secret Licenses, and all rights to sue at law or in
equity for any past, present, or future infringement, misappropriation,
dilution, or other violation thereof, including the right to receive all
proceeds and damages therefrom.

 

6



--------------------------------------------------------------------------------

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than any Voting Stock of a Foreign Subsidiary
excluded from the definition of “Pledged Equity Interests”), (ii) security
entitlements, in the case of any United States Treasury book-entry securities,
as defined in 31 C.F.R. section 357.2, or, in the case of any United States
federal agency book-entry securities, as defined in the corresponding United
States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined, all
Pledged Notes, all Pledged Equity Interests, all Pledged Security Entitlements
and all Pledged Commodity Contracts.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Lien” means, any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings and its Subsidiaries taken
as a whole, (b) the ability of the Company and the Guarantors to perform any of
their respective obligations under any Secured Debt Document or (c) the validity
or enforceability of any Secured Debt Document or the rights or remedies of the
Collateral Agent or any Secured Party thereunder.

“Material Contract”: any agreement, contract or license (other than the licenses
issued by the Federal Communications Commission) or other arrangement (other
than an agreement, contract or arrangement representing indebtedness for
borrowed money) to which any Grantor is a party that is material to the Grantors
and their Subsidiaries, taken as a whole, and for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to materially
adversely affect the business or financial condition of the Company or the
Guarantors.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Noteholder”: a Person in whose name a Note is registered in the register
maintained by the Registrar pursuant to the Indenture.

“Note Obligations”: the Company Note Obligations and the Guarantor Note
Obligations.

 

7



--------------------------------------------------------------------------------

“Note Purchase Agreement”: the purchase agreement dated as of June 25, 2009
among the Company, the Guarantors (except for Effanel Music, Inc., a New York
corporation) and the Initial Purchaser.

“Notes”: the notes issued and outstanding under the Indenture (or under any
supplemental indenture) at any time and from time to time, including any
additional notes.

“Obligations”: any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities, and guarantees of payment of such
principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“Patent License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use, import, export,
distribute, sell or offer to sell any invention or design covered in whole or in
part by a Patent, including, without limitation, any of the foregoing referred
to in Schedule 6 as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“Patents”: (i) all United States, foreign, and multinational patents, patent
applications and patentable inventions (whether or not reduced to practice),
including, without limitation, each issued patent and patent application
identified in Schedule 6 as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time, all certificates of invention
or similar property rights, (ii) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions of any of the
foregoing, (iii) all inventions and improvements described and claimed therein,
(iii) the right to sue or otherwise recover for any and all past, present, and
future infringements, misappropriations, and other violations thereof, (iv) all
income, royalties, damages, and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, payments arising out of
any other Disposition thereof and damages and payments for past, present or
future infringement thereof), and (v) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Permitted Liens”: with respect to each Grantor, any Lien permitted on such
Grantor’s Collateral pursuant to the Indenture Documents and any Additional
Secured Debt Documents applicable to such Grantor.

“Pledged Alternative Equity Interests”: shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time

 

8



--------------------------------------------------------------------------------

to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Stock, Pledged Partnership
Interests, Pledged LLC Interests and Pledged Trust Interests.

“Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2 (as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time) and all other commodity contracts to which any Grantor is
party from time to time.

“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor, including, without limitation, the debt securities listed on
Schedule 2, (as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time) together with any other certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the debt securities of any Person that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect.

“Pledged Equity Interests”: shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

“Pledged LLC Interests”: shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company including, without
limitation, all limited liability company interests listed on Schedule 2 hereto
under the heading “Pledged LLC Interests” (as such schedule may be amended from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Partnership Interests”: shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership including, without
limitation, all partnership interests listed on Schedule 2 hereto under the
heading “Pledged Partnership Interests” (as such schedule may be amended,
restated, supplemented, replaced or otherwise modified from time to time) and
the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing.

“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor including, without limitation, those listed on Schedule 2 (as the same
may be

 

9



--------------------------------------------------------------------------------

amended, restated, supplemented, replaced or otherwise modified from time to
time) and all Intercompany Notes at any time issued to any Grantor.

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements”: all security entitlements with respect to the
financial assets listed on Schedule 2 (as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time) and all other
security entitlements of any Grantor.

“Pledged Stock”: shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 2 hereto under the heading “Pledged Stock” (as such
schedule may be amended, restated, supplemented, replaced or otherwise modified
from time to time), and the certificates, if any, representing such shares and
any interest of such Grantor in the entries on the books of the issuer of such
shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing; provided, however, in the event that a pledge of the Equity
Interests in any Foreign Subsidiary shall result in an adverse tax consequence
to the Company or Holdings, no more than 65% of the total outstanding Voting
Stock of such Foreign Subsidiary shall be required to be pledged hereunder.

“Pledged Trust Interests”: shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust including,
without limitation, all trust interests listed on Schedule 2 hereto under the
heading “Pledged Trust Interests” (as such schedule may be amended, restated,
supplemented, replaced or otherwise modified from time to time) and the
certificates, if any, representing such trust interests and any interest of such
Grantor on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC from time to time and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

“Receivable”: all Accounts and any other right to payment for goods or other
property Disposed of or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper or classified as a Payment
Intangible and whether or not it has been earned by performance. References
herein to Accounts shall include any Supporting Obligation or collateral
securing such Receivable.

 

10



--------------------------------------------------------------------------------

“Required Secured Parties”: at any time, the holders of more than 50% of the
aggregate outstanding amount of the Secured Obligations then outstanding
(together with, in the case of the Additional Secured Obligations, other than in
connection with the exercise of remedies, if applicable, the aggregate unfunded
commitments to extend credit which, when funded, would constitute Secured
Obligations), voting as a single class. For this purpose only, Secured
Obligations (or, if applicable, any such unfunded commitments in respect
thereof) registered in the name of, or beneficially owned by, the Company or any
affiliate of the Company shall be deemed not to be outstanding.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Secured Parties”: (a) the Collateral Agent, (b) the Trustee and the Noteholders
at any time and from time to time and (c) the Additional Secured Debtholders and
their Authorized Representatives; provided that the Company and the Authorized
Representative of such Additional Secured Debtholders comply with Section 6.18
of the Collateral Agency Agreement and execute an Additional Secured Debt Notice
and Joinder Agreement in accordance with the terms thereof.

“Secured Obligations”: collectively, (a) the Note Obligations and (b) the
Additional Secured Obligations.

“Securities Act”: the Securities Act of 1933, as amended.

“Subsidiary Grantor”: the collective reference to each Grantor other than the
Company and Holdings.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right in, to, or under any Trademark,
including, without limitation, any of the foregoing referred to in Schedule 6 as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time.

“Trademarks”: (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, fictitious business
names, trade dress, trade styles, logos, designs, or other indicia of origin or
source identification, Internet domain names, and all registrations and
applications to register any of the foregoing, whether in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any other country, union of countries, or any
political subdivision of any of the foregoing, including, without limitation,
each registration and application identified in Schedule 6, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time (ii) the right to, and to obtain, all renewals thereof, (iii) the right to
sue or otherwise recover for any and all past, present and future infringements,
dilutions, and other violations of any of the foregoing or for any injury to
goodwill, (iv) all income, royalties, damages and

 

11



--------------------------------------------------------------------------------

other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Trademark Licenses entered
into in connection therewith, and damages and payments for past, present or
future infringements thereof), and (v) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto, together, in each case, with the
goodwill of the business connected with the use of, and symbolized by, each of
the above.

“Trade Secret License”: any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right in, to, or under any Trade Secret.

“Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements, misappropriations, and other violations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments arising
out of Disposition thereof, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Trustee”: U.S. Bank National Association, acting as trustee for the Noteholders
and any successor trustee appointed under the Indenture and its successors and
permitted assigns.

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other Equipment of any nature covered by a certificate of title law of any
jurisdiction and, in any event including, without limitation, the vehicles
listed on Schedule 8 (as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time) and all tires and other
appurtenances to any of the foregoing.

1.2. Other Definitional Provisions. (a) The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(b) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(c) The expression “paid in full” and any other similar terms or phrases when
used herein with respect to the Secured Obligations shall mean the
unconditional, final and irrevocable payment in full, in immediately available
funds, of all of the Secured Obligations,

 

12



--------------------------------------------------------------------------------

except for those contingent obligations and indemnification obligations which
are not then due and payable.

(d) For the avoidance of doubt, all notices, requests, directions, demands or
other forms of communications delivered to the Collateral Agent pursuant to this
Agreement shall be in writing.

SECTION 2. GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

2.1. Grant of Security.

(a) Each Grantor hereby assigns and transfers to the Collateral Agent, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the personal property of such Grantor,
including, without limitation, the following property, in each case, wherever
located and now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Contracts;

(iv) all Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Insurance

(x) all Intellectual Property;

(xi) all Inventory;

(xii) all Investment Property (other than the Capital Stock of the FCC License
Subsidiary);

 

13



--------------------------------------------------------------------------------

(xiii) all Letter of Credit Rights;

(xiv) all Money;

(xv) all Vehicles;

(xvi) all Goods not otherwise described above;

(xvii) any Collateral Account;

(xviii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

(xix) each of the commercial tort claims set forth on Schedule 10 (as the same
may be amended, restated, supplemented, replaced or otherwise modified from time
to time) that equal or exceed $5,000,000;

(xx) to the extent not otherwise included, all other property of the Grantor and
all Proceeds and products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any Person with respect to any of the foregoing; and

(xxi) solely to the extent permitted under applicable law, rules or regulations,
including rules and regulations of the Federal Communications Commission, the
Equity Interests of the FCC License Subsidiary.

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral for so long as such property or assets
constitute Excluded Assets.

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any Secured Party, (ii) each Grantor shall remain liable under and each of the
agreements included in the Collateral, including, without limitation, any
Accounts, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any Secured Party shall have any
obligation or liability under any of such agreements by reason of or arising out
of this Agreement or any other document related thereto nor shall the Collateral
Agent nor any Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to any
Accounts, any Contracts, Pledged Partnership Interests or Pledged LLC Interests
and (iii) the exercise by the Collateral Agent of

 

14



--------------------------------------------------------------------------------

any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral.

2.2. Collateral Agency Agreement. Notwithstanding anything herein to the
contrary, the rights and remedies of Collateral Agent hereunder shall be subject
to and governed by the terms of the Collateral Agency Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Each of the Grantors represents and warrants and covenants and agrees,
acknowledging and confirming that the Collateral Agent and each other Secured
Party is relying on such representations, warranties, covenants and agreements,
that:

3.1. [Reserved].

3.2. Title; No Other Liens. Such Grantor has the right, title and interest that
it purports to have in each item of the Collateral, free and clear of any and
all Liens or claims, including, without limitation, liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as Grantor
under a security agreement entered into by another Person, except for Permitted
Liens. Except for Permitted Liens, no financing statement, mortgage or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, pursuant to
this Agreement or as are otherwise permitted by the Indenture Documents and each
Additional Secured Debt Documents.

3.3. Perfected First Priority Liens. (a) Except as otherwise contemplated by the
terms of the Indenture and each Additional Secured Debt Document, and except
with respect to Vehicles or Letter of Credit Rights, the Liens created under the
Collateral Documents and the security interests granted pursuant to this
Agreement (i) constitute valid fully perfected security interests in all of the
Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof and (ii) are prior to all other
Liens on the Collateral except for Liens otherwise expressly permitted by the
terms of the Indenture and each Additional Secured Debt Document to have
priority over the Liens created under the Collateral Documents. Without limiting
the foregoing, each Grantor has taken all actions necessary, including without
limitation those specified in Section 4.2 to: (A) establish the Collateral
Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of the UCC)
over any portion of the Investment Property constituting Certificated Securities
or Uncertificated Securities except to the extent such Investment Property
constitutes cash or Cash Equivalents only, (B) establish the Collateral Agent’s
control (within the meaning of Section 9-105 of the UCC) over all Electronic
Chattel Paper in excess of $5,000,000 individually, or $10,000,000 in the
aggregate, and (C) establish the Collateral Agent’s “control” (within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction “UETA”) over all “transferable records” (as defined
in UETA) in excess of $5,000,000 individually, or $10,000,000 in the aggregate.

 

15



--------------------------------------------------------------------------------

3.4. Name; Jurisdiction of Organization, etc. On the date hereof, such Grantor’s
exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational i.d. number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 4 as the same may
be amended, restated, supplemented, replaced or otherwise modified from time to
time, the jurisdiction of each such Grantor’s organization of formation is
required to maintain a public record showing the Grantor to have been organized
or formed. Except as specified on Schedule 4 as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, it has
not changed its name, jurisdiction of organization, chief executive office or
sole place of business or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.

3.5. [Reserved].

3.6. [Reserved].

3.7. Investment Property. (a) Schedule 2 hereto (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time) sets
forth under the headings “Pledged Stock,” “Pledged LLC Interests,” “Pledged
Partnership Interests” and “Pledged Trust Interests,” respectively, all of the
Pledged Stock, Pledged LLC Interests, Pledged Partnership Interests and Pledged
Trust Interests, in each case, of the Subsidiaries owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule. Schedule 2 hereto (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time) sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes, in each case, of the Subsidiaries
owned by any Grantor and all of such Pledged Debt Securities and Pledged Notes
have been duly authorized, authenticated or issued, and delivered and are the
legal, valid and binding obligations of the Issuers thereof enforceable in
accordance with their terms and are not in default and constitute all of the
issued and outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
Schedule 2 hereto (as such schedule may be amended from time to time) sets forth
under the headings “Securities Accounts,” “Commodities Accounts,” and “Deposit
Accounts” respectively, all of the Securities Accounts, Commodities Accounts and
Deposit Accounts, in each case which contain assets of more than $1,000,000, in
which each Grantor has an interest. Each Grantor is the sole entitlement holder
or customer of each such account, and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than the Collateral Agent pursuant
hereto, or any party acting for the benefit of the Collateral Agent) having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the New
York UCC) over, or any other interest in, any such Securities Account, Commodity
Account or Deposit Account or any securities, commodities or other property
credited thereto.

 

16



--------------------------------------------------------------------------------

(a) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor or, in the case of Voting Stock
of any Foreign Subsidiary, if less (as a result of any Voting Stock of a Foreign
Subsidiary being excluded from the definition of “Pledged Equity Interests”),
65% of the outstanding Voting Stock of any Foreign Subsidiary of each relevant
Issuer.

(b) All the shares of the Pledged Equity Interests of such Grantor’s
Subsidiaries have been duly and validly issued and are fully paid and
nonassessable.

(c) Part 1 of Schedule 12 (as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time) lists all uncertificated
Pledged LLC Interests and Pledged Partnership Interests of any Subsidiary of any
Grantor the terms of which expressly provide that they are governed by Article 8
of the uniform commercial code of any jurisdiction and Part 2 of Schedule 12 (as
the same may be amended, restated, supplemented, replaced or otherwise modified)
from time to time lists all uncertificated Pledged LLC Interests and Pledged
Partnership Interests of any Subsidiary of any Grantor the terms of which do not
expressly provide that they are governed by Article 8 of the uniform commercial
code of any jurisdiction.

(d) Part 3 of Schedule 12 (as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time) lists all certificated Pledged
LLC Interests and Pledged Partnership Interests of any Subsidiary of any Grantor
the terms of which expressly provide that they are governed by Article 8 of the
uniform commercial code of any jurisdiction and Part 4 of Schedule 12 (as the
same may be amended, restated, supplemented, replaced or otherwise modified from
time to time ) lists all certificated Pledged LLC Interests and Pledged
Partnership Interests of any Subsidiary of any Grantor the terms of which do not
expressly provide that they are governed by Article 8 of the uniform commercial
code of any jurisdiction.

(e) Such Grantor is the record and beneficial owner of the Investment Property
and Deposit Accounts pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests in any majority-owed Subsidiary of such Grantor.

(f) Each Issuer that is not a Grantor and is a Subsidiary of a Grantor hereunder
has executed and delivered to the Collateral Agent an Acknowledgment and
Consent, in substantially the form of Exhibit A, to the pledge of its Pledged
Securities pursuant to this Agreement.

3.8. [Reserved].

3.9. [Reserved].

3.10. Intellectual Property. (a) Schedule 6 (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time) sets
forth a true and

 

17



--------------------------------------------------------------------------------

complete list of all Intellectual Property owned by such Grantor in its own name
on the date hereof that is registered or applied to be registered in the United
States Patent and Trademark Office, the United States Copyright Office or any
similar state, national or international offices or registries, and the
registration number or application number applicable to such Intellectual
Property. Except as set forth in Schedule 6 (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time), such
Grantor is the sole and exclusive owner of the entire and unencumbered right,
title, and interest in and to such Intellectual Property and is otherwise
entitled to use, and grant others the right to use, all such Intellectual
Property, without limitation, subject only to the license terms of the licensing
or franchise agreements referred to in paragraph (c) below, except where the
failure to have such rights could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(a) On the date hereof, all Intellectual Property registered or applied to be
registered in the United States Patent and Trademark Office, the United States
Copyright Office or any similar state, national or international office or
registry owned by such Grantor is subsisting and unexpired and has not been
abandoned, cancelled, or dedicated to the public, except where any such
abandonment, cancellation, or dedication to the public could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Neither the operation of such Grantor’s business as currently conducted or as
contemplated to be conducted nor the use of the Intellectual Property in
connection therewith conflicts with, infringes upon, misappropriates, dilutes,
or otherwises violate the Intellectual Property rights of any other Person,
except where any such infringement, misappropriation, dilution, or violation
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) Except as set forth in Schedule 6, on the date hereof (i) none of the
Intellectual Property registered or applied to be registered in the United
States Patent and Trademark Office, the United States Copyright Office or any
similar state, national or international office or registry owned by such
Grantor is the subject of any licensing or franchise agreement pursuant to which
such Grantor is the licensor or franchisor, and (ii) there are no other
agreements, obligations, orders or judgments which affect the ownership, use,
validity, enforceability, or registration of any such Intellectual Property,
except where, in each case, the existence of such agreements, obligations,
orders or judgments could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(c) To such Grantor’s knowledge, there is currently no infringement or
unauthorized use of any item of such Intellectual Property of such Grantor by
any third party that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity, enforceability,
ownership, or registration of, or such Grantor’s rights in, any Intellectual
Property registered or applied to be registered in the United States Patent and
Trademark Office, the United States Copyright Office or any similar state,
national or international office or registry owned by such Grantor, except where
any such holding, decision, or judgment could not reasonably be expected to
have,

 

18



--------------------------------------------------------------------------------

individually or in the aggregate, a Material Adverse Effect. Such Grantor is not
aware of any uses of any item of Intellectual Property owned or used by such
Grantor that could reasonably be expected to lead to such item becoming invalid
or unenforceable including, without limitation, unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses used in the conduct of such
business, except where such use could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(e) No action or proceeding is pending or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity, enforceability, ownership, registration, or use of any Intellectual
Property registered or applied to be registered in the United States Patent and
Trademark Office, the United States Copyright Office or any similar state,
national or international office or registry owned by such Grantor,
(ii) alleging that any services provided by, processes used by, or products
manufactured or sold by such Grantor infringes upon, misappropriates, dilutes,
or otherwise violates, as the case may be, any such Intellectual Property right
of any third party, (iii) alleging that any such Intellectual Property owned by
such Grantor is being licensed, sublicensed or used in violation of any
Intellectual Property right of any third party, or (iv) which, if adversely
determined, would have a material adverse effect on the value of any such
Intellectual Property owned by such Grantor, except where such action or
proceeding could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of such Grantor, no
Person is engaging in any activity that infringes upon the Intellectual Property
registered or applied to be registered in the United States Patent and Trademark
Office, the United States Copyright Office or any similar state, national or
international office or registry owned or held by such Grantor, except where any
such infringement could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Except as set forth in Schedule 6
hereto (as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time), such Grantor has not granted any license,
release, covenant not to sue, non-assertion assurance, or other right to any
person with respect to any such Intellectual Property owned by such Grantor. The
consummation of the transactions contemplated by this Agreement will not result
in the termination or impairment of any Intellectual Property owned or, to such
Grantor’s knowledge, held by such Grantor, except where any such termination or
impairment could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(f) With respect to each written Copyright License, written Trademark License
and written Patent License the loss of which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (i) such
license is valid and binding and in full force and effect and represents the
entire agreement between the respective licensor and licensee with respect to
the subject matter of such license; (ii) such license will not cease to be valid
and binding and in full force and effect on terms identical to those currently
in effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license; (iii) such Grantor has not received any notice of termination or
cancellation under such license; (iv) such Grantor has not received any notice
of a breach or default under such license, which breach or default has not been
cured; (v) such Grantor has not granted to any other third party any rights,
adverse or otherwise, under such license; and (vi) such Grantor is not in breach
or default in any material respect, and no event has occurred

 

19



--------------------------------------------------------------------------------

that, with notice and/or lapse of time, would constitute such a breach or
default or permit termination, modification or acceleration under such license.

(g) Except as set forth in Schedule 6 (as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time), such Grantor
has performed all acts, including, without limitation, recordation of its
interests in Patents and Trademarks with the United States Patent and Trademark
Office and in corresponding national and international patent offices, and
recordation of its interests in Copyrights with the United States Copyright
Office and in corresponding national and international copyright offices, and
has paid all required fees and taxes to maintain each and every item of
Intellectual Property owned by such Grantor in full force and effect and to
protect and maintain its interest therein, except, in each case, where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Such Grantor has used proper statutory
notice in connection with its use of each material Patent, Trademark and
Copyright included in the Intellectual Property owned or held by such Grantor,
except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(h) (i) None of the Trade Secrets of such Grantor has been used, divulged,
disclosed or appropriated to the detriment of such Grantor for the benefit of
any other Person and (ii) no employee, independent contractor or agent of such
Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor’s Intellectual Property, except
where such use, divulgence, appropriation, default or breach could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(i) No Grantor is subject to any settlement or consents, judgment, injunction,
order, decree, covenants not to sue, non-assertion assurances or releases that
would impair the validity, enforceability, ownership, use, registration of, or
such Grantor’s rights in, any Intellectual Property, except, in each case, where
any such settlement or other agreement or order could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

3.11. [Reserved].

3.12. [Reserved].

3.13. Commercial Tort Claims. As of the date hereof, no Grantor has any
commercial tort claims individually in excess of $5,000,000.

SECTION 4. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Secured Obligations shall have been paid in
full (for avoidance of doubt, for purposes of calculating the aggregate
permitted amounts under Section 4.2 hereof if the Grantor takes the action
required by such sections with respect to any particular item of Collateral,
e.g. to deliver or establish the Collateral Agent’s control over any particular
item of Collateral or otherwise ensure the perfection and priority of the
Collateral Agent’s

 

20



--------------------------------------------------------------------------------

security interest to the extent specified therein, then such item of Collateral
shall no longer be counted towards the aggregate permitted amounts set forth
therein):

4.1. [Reserved].

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts. (a) If any of the Collateral the fair
market value of which is in excess of $5,000,000 individually, or $10,000,000 in
the aggregate, is or shall become evidenced or represented by any Instrument,
Certificated Security, Negotiable Document or Tangible Chattel Paper, such
Instrument (other than checks received in the ordinary course of business),
Certificated Security, Negotiable Documents or Tangible Chattel Paper shall be
promptly delivered to the Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement.

(a) If any of the Collateral the fair market value of which is in excess of
$5,000,000 individually, or $10,000,000 in the aggregate, is or shall become
“Electronic Chattel Paper” such Grantor shall ensure that (i) a single
authoritative copy exists which is unique, identifiable, unalterable (except as
provided in clauses (iii), (iv) and (v) of this paragraph), (ii) that such
authoritative copy identifies the Collateral Agent as the assignee and is
communicated to and maintained by the Collateral Agent or its designee,
(iii) that copies or revisions that add or change the assignee of the
authoritative copy can only be made with the written consent of the Collateral
Agent, (iv) that each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy and not the authoritative copy and (v) any
revision of the authoritative copy is readily identifiable as an authorized or
unauthorized revision.

(b) If any of the Collateral the fair market value of which is in excess of
$5,000,000, individually or $10,000,000, in the aggregate is or shall become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to agree in writing with such Grantor and the Collateral Agent
that such Issuer will comply with instructions with respect to such
Uncertificated Security originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in a form reasonably acceptable to
the Collateral Agent.

(c) If requested by the Collateral Agent in writing, each Grantor shall use
commercially reasonable efforts to maintain Securities Entitlements, Securities
Accounts and Deposit Accounts with values in excess of $5,000,000 in each
individual account, or $10,000,000 in the aggregate, only with financial
institutions that have agreed to comply with entitlement orders and instructions
issued or originated by the Collateral Agent without further consent of such
Grantor, such agreement to be in a form reasonably acceptable to the Collateral
Agent.

(d) If any of the Collateral is or shall become evidenced or represented by a
Commodity Contract with a value in excess of $5,000,000 individually, or
$10,000,000 in the aggregate, if requested by the Collateral Agent in writing
upon the direction of the Authorized Representative or Authorized
Representatives representing the Required Secured Parties, each Grantor shall
use commercially reasonable efforts to cause the Commodity Intermediary with

 

21



--------------------------------------------------------------------------------

respect to such Commodity Contract to agree in writing with such Grantor and the
Collateral Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Agent without further consent of such Grantor, such agreement to be in a form
reasonably acceptable to the Collateral Agent.

(e) [Reserved].

4.3. Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable insurance companies, insurance on the Collateral in at least
such amounts and against at least such risks as are usually insured against in
the same or similar locations by companies engaged in the same or a similar
business; and furnish to the Collateral Agent with copies for each Secured
Party, upon written request by the Collateral Agent upon the direction of the
Authorized Representative or Authorized Representatives representing the
Required Secured Parties, full information as to the insurance carried; provided
that, notwithstanding the foregoing, satellite insurance shall not be required.
All insurance shall provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 15 days
after receipt by the Collateral Agent of written notice thereof.

(a) Such Grantor shall deliver to the Collateral Agent on behalf of the Secured
Parties, (i) on the date hereof, a certificate dated such date showing the
amount and types of insurance coverage as of such date, (ii) upon request of any
Secured Party from time to time, full information as to the insurance carried,
(iii) promptly following receipt of notice from any insurer, a copy of any
notice of cancellation or material change in coverage from that existing on the
Closing Date, (iv) forthwith, notice of any cancellation or nonrenewal of
coverage by such Grantor, and (v) promptly after such information is available
to such Grantor, full information as to any claim for an amount in excess of
$7,500,000 with respect to any property and casualty insurance policy maintained
by such Grantor. The Collateral Agent for the benefit of the Secured Parties
shall be named as additional insured on all such liability insurance policies of
such Grantor and the Collateral Agent shall be named as loss payee on all
property and casualty insurance policies of such Grantor.

4.4. [Reserved].

4.5. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever subject to Permitted Liens.

(a) Such Grantor will furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.

(b) At any time and from time to time, upon the written request of the
Collateral Agent upon the direction of the Authorized Representative or
Authorized

 

22



--------------------------------------------------------------------------------

Representatives representing the Required Secured Parties, and at the sole
expense of such Grantor, such Grantor will promptly and duly authorize, execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Collateral Agent may reasonably request, upon the
direction of the Authorized Representative or Authorized Representatives
representing the Required Secured Parties, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby, (ii) the filing of security agreements or other documents with
the United States Patent & Trademark Office, the United States Copyright Office
and the office of any similar registries, and (iii) and in the case of
Investment Property, and any other relevant Collateral, taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto.

4.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor will not, except upon 15 days’ prior written notice to the Collateral
Agent and delivery to the Collateral Agent of duly authorized and, where
required, executed copies of all additional financing statements and other
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:

(i) [Reserved];

(ii) without limiting the prohibitions on mergers involving the Grantors
contained in the Indenture or any Additional Secured Debt Document, change its
legal name, jurisdiction of organization or the location of its chief executive
office or sole place of business from that referred to in Section 3.4; or

(iii) change its legal name, identity or structure to such an extent that any
financing statement filed by the Collateral Agent in connection with this
Agreement would become misleading.

4.7. Notices. Such Grantor will advise the Secured Parties promptly, in
reasonable detail, of:

(a) any Lien with respect to an obligation in excess of $2,000,000 (other than
any Permitted Lien) on any of the Collateral;

(b) of the occurrence of any other event which could reasonably be expected to
have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby; and

(c) any Governmental Authority becoming party to any Material Contract, which
notice shall be delivered not more than 15 days from such occurrence thereof.

4.8. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization),

 

23



--------------------------------------------------------------------------------

option or rights in respect of the Equity Interests (including any Pledged
Equity Interest) of any Issuer that is a Subsidiary, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of or other
ownership interests in the Pledged Securities, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly endorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power covering
such certificate duly executed in blank by such Grantor and with, if the
Collateral Agent so requests, signature guaranteed, to be held by the Collateral
Agent, subject to the terms hereof, as additional collateral security for the
Secured Obligations. Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of any Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Secured Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Secured Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities in excess
of $1,000,000 shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Secured Parties, segregated from other funds of
such Grantor, as additional collateral security for the Secured Obligations.

(a) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) Dispose of, or grant any option with respect to, any of the Investment
Property or Proceeds thereof or any interest therein (except, in each case,
pursuant to a transaction permitted by the Indenture Documents and each
Additional Secured Debt Documents), (ii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or non-consensual Liens arising
by operation of law, (iii) except as otherwise expressly permitted by the
Indenture Documents and each Additional Secured Debt Documents, enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof or any interest therein or (iv) with respect to any Issuer that
is a Subsidiary of a Grantor, without the prior written consent of the
Collateral Agent, cause or permit such Issuer of any Pledged Partnership
Interests or Pledged LLC Interests which are not securities (for purposes of the
New York UCC or the UCC applicable in any relevant jurisdiction) on the date
hereof to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the New York UCC or the UCC applicable in any relevant jurisdiction; provided,
however, notwithstanding the foregoing, if such Issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (iv), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof.

(b) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and

 

24



--------------------------------------------------------------------------------

will comply with such terms insofar as such terms are applicable to it, (ii) it
will notify the Collateral Agent promptly in writing of the occurrence of any of
the events described in Section 4.8(a) with respect to the Pledged Securities
issued by it and (iii) the terms of Sections 5.3(c) and 5.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.3(c) or 5.7 with respect to the Pledged Securities issued
by it. In addition, each Grantor which is either an Issuer or an owner of any
Pledged Security hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Collateral Agent and to the transfer
of any Pledged Security to the Collateral Agent or its nominee following an
Event of Default and to the substitution of the Collateral Agent or its nominee
as a partner, member or shareholder of the related Issuer.

4.9. Accounts. (a) Other than in the ordinary course of business, and consistent
with its current practices and in accordance with prudent and standard practices
used in the industry in which such Grantor is engaged, and so long as no Event
of Default shall have occurred and be continuing, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof, in each case, if any such Accounts
individually have a value in excess of $1,000,000.

(b) Such Grantor will deliver prompt notice to the Collateral Agent a copy of
any legal claim filed against it with respect to the validity or enforceability
of more than 5% of the aggregate amount of the then outstanding Accounts.

4.10. [Reserved].

4.11. Intellectual Property. (a) Except where the failure to take such action
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, such Grantor (either itself or through licensees) will
(i) continue to use each material Trademark owned by such Grantor on each and
every trademark class of goods applicable to its current line as reflected in
its current catalogs, brochures and price lists in order to maintain such
Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark and take all necessary steps to ensure that all licensed users of
such Trademark maintain as in the past such quality, (iii) use such Trademark
with the appropriate notice of registration and all other notices and legends
required by applicable Requirements of Law, (iv) not adopt or use any mark which
is confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement and the
Intellectual Property Security Agreement, and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.

(a) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent owned by such Grantor may become
forfeited, abandoned or dedicated to the public, except where such forfeiture,
abandonment or dedication

 

25



--------------------------------------------------------------------------------

could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) Except where the failure to take such action could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
such Grantor (either itself or through licensees) (i) will employ each material
Copyright owned by such Grantor, and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any such Copyright may become invalidated or otherwise impaired or
placed into the public domain.

(c) Such Grantor (either itself or through licensees) will not do any act that
infringes, misappropriates or violates the Intellectual Property-rights of any
other Person, except, where any such infringement, misappropriation or violation
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(d) Such Grantor (either itself or through licensees) will use proper statutory
notice in connection with the use of each material Patent, Trademark and
Copyright owned by such Grantor, except where the failure to use such notice
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(e) Such Grantor will notify the Secured Parties immediately if it knows, or has
reason to know, that any application or registration relating to any
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s registration or ownership of, or the validity or
enforceability of, any such Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report all such
filings to the Collateral Agent annually (and, in any event within 90 days after
the end of each fiscal year of Holdings). Upon request of the Collateral Agent
upon the direction of the Authorized Representative or Authorized
Representatives representing the Required Secured Parties, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Collateral Agent may so request to evidence the
Secured Parties’ security interest in any Copyright, Patent, Trademark or other
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(g) Except where the failure to take such action could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar

 

26



--------------------------------------------------------------------------------

office or agency in any other country or any political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and each registration of material Intellectual Property owned by such Grantor,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

(h) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Collateral Agent, discontinue use of, cancel, or
otherwise abandon any Intellectual Property owned by such Grantor, or abandon
any application or any right to file an application for any Patent, Trademark,
or Copyright, unless such Grantor shall have previously determined that such use
or the maintenance of such Intellectual Property is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect and, in such case, such
Grantor shall give prompt written notice of any such abandonment to the
Collateral Agent in accordance herewith.

(i) In the event that any material Intellectual Property owned by any Grantor is
infringed, misappropriated or diluted by a third party, such Grantor shall
(i) take such actions as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent in writing after it learns thereof and, in its reasonable
business judgment, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, except where such infringement,
misappropriation or dilution could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect,.

(j) Such Grantor agrees that, should it create, develop, or otherwise acquire or
obtain an ownership interest in any item of material Intellectual Property which
is not now a part of the Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 2 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
Trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Collateral, and (iii) it shall
provide the Collateral Agent annually (and, in any event within 90 days after
the end of each fiscal year of Holdings) with an amended Schedule 6 (as the same
may be amended, restated, supplemented, replaced or otherwise modified from time
to time ) hereto and take the actions specified in 4.11(l).

(k) Such Grantor agrees to execute short form security agreements with respect
to Intellectual Property owned or held by such Grantor and with respect to any
After-Acquired Intellectual Property in substantially the form of Exhibits B and
C in order to record the security interest granted herein to the Collateral
Agent for the ratable benefit of the Secured Parties with the United States
Patent and Trademark Office, the United States Copyright Office, and any other
applicable Governmental Authority.

(l) Such Grantor shall take all steps reasonably necessary consistent with
industry standards to protect the confidentiality of all Trade Secrets used or
held in its business,

 

27



--------------------------------------------------------------------------------

including, without limitation, entering into confidentiality agreements with
employees and labeling and restricting access to confidential and proprietary
information and documents.

4.12. Further Covenants.

(a) Such Grantor shall not use or permit any Collateral to be used unlawfully or
in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;

(b) such Grantor shall make payment of (i) all taxes, assessments, license fees,
levies and other charges of Governmental Authorities imposed upon it which if
unpaid, would be reasonably likely to become a Lien on the Collateral that is
not a Permitted Lien, and (ii) all claims (including, without limitation, claims
for labor, services, materials and supplies) for sums; and

(c) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify Collateral Agent in writing of the levy of any
legal process against the Collateral or any portion thereof.

SECTION 5. REMEDIAL PROVISIONS

5.1. Certain Matters Relating to Accounts. (a) [Reserved].

(a) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Accounts and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Collateral Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Accounts, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly endorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 5.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Accounts
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(b) [Reserved].

5.2. Communications with Obligors; Grantors Remain Liable. (a) The Collateral
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under any Receivable with a value in excess of $1,000,000, and parties
to the Contracts to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any such Accounts or such Contracts.

 

28



--------------------------------------------------------------------------------

(a) After the occurrence and during the continuance of an Event of Default, the
Collateral Agent may upon written notice to the applicable Grantor, notify, or
require any Grantor to notify, the Account Debtor or counterparty to make all
payments under the Accounts and/or Contracts directly to the Collateral Agent;

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and Contracts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.

5.3. Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 5.3(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer and consistent with past practice, to the extent
permitted in the Indenture Documents and any Additional Secured Debt Documents,
and to exercise all voting and corporate rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or corporate or other
ownership right exercised or other action taken which would materially impair
the Collateral or which would result in any violation of any provision of this
Agreement, any other Indenture Documents or any Additional Secured Debt
Documents.

(a) If an Event of Default shall occur and be continuing: (i) all rights of each
Grantor to exercise or refrain from exercising the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant hereto shall
cease and all such rights shall thereupon become vested in the Collateral Agent
who shall thereupon have the sole right, but shall be under no obligation, to
exercise or refrain from exercising such voting and other consensual rights and
(ii) the Collateral Agent shall have the right, without notice to any Grantor,
to transfer all or any portion of the Investment Property to its name or the
name of its nominee or agent. In addition, the Collateral Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property for certificates or
instruments of smaller or larger denominations. In order to permit the
Collateral Agent to exercise the voting and other consensual rights which it may
be entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Collateral Agent all proxies, dividend payment orders and other instruments as
the Collateral Agent may from time to time reasonably request and each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth herein.

(b) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, if an Event of Default shall have occurred and be continuing,
pay any dividends or other payments with respect to the Pledged Securities
directly to the Collateral Agent.

 

29



--------------------------------------------------------------------------------

5.4. Proceeds to be Turned Over To Collateral Agent. (a) In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Accounts, if an Event of Default shall occur and be continuing, all Proceeds
received by any Grantor consisting of cash, Cash Equivalents, checks and other
near-cash items shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly endorsed by such Grantor to the Collateral Agent,
if required). All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Secured Parties) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

(b) If any Event of Default shall occur and be continuing, upon the request of
the Collateral Agent, the Company and any Guarantor shall immediately take all
actions necessary or desirable to enable the Collateral Agent to obtain
“control” (within the meaning of the applicable Uniform Commercial Code) with
respect to any Investment Property, Deposit Accounts and any other relevant
Collateral, including without limitation, executing and delivering and causing
the relevant depositary bank or securities intermediary to execute and deliver a
control agreement in a form satisfactory to the Collateral Agent in its sole
discretion.

5.5. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Collateral Agent’s election, the Collateral Agent
shall apply all or any part of the net Proceeds (after deducting fees and
expenses as provided in Section 5.6) constituting Collateral realized through
the exercise by the Collateral Agent of its remedies hereunder, whether or not
held in any Collateral Account, and any proceeds of the guarantee set forth in
the Indenture and any Additional Secured Debt Document, in payment of the
Secured Obligations in such order of application as is required by the
Collateral Agency Agreement.

5.6. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Collateral Agent may take all such actions and exercise all such
rights and remedies set forth in this clause (a). The Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or its rights under any
other applicable law or in equity. Without limiting the generality of the
foregoing, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith Dispose
of or give option or options to purchase and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the

 

30



--------------------------------------------------------------------------------

extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted. Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral. The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like. This procedure will not be considered to adversely effect the
commercial reasonableness of any sale of the Collateral. Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
Dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets. Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one offeree (it
being understood and agreed that the Collateral Agent or any Secured Party may
bid at a private sale only if permitted by Section 9-610(c)(2) of the New York
UCC and Grantor reserves the right to object to commercial reasonableness of any
private sale if buyer at such private sale is the Collateral Agent or a Secured
Party). Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall have the right to enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process.

(a) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations as set forth in Section 5.5 and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a) of the New York UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. If the Collateral Agent sells any of the
Collateral upon credit, the Grantor will be credited only with payments actually
made by purchaser and received by the Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and the Grantor shall
be credited with proceeds of the sale. To the extent permitted by applicable
law,

 

31



--------------------------------------------------------------------------------

each Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by any of them of any rights
hereunder.

(b) In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and the applicable Grantor shall supply
the Collateral Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such Disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

5.7. Registration Rights. (a) If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 5.6, and the Required Secured
Parties direct the Collateral Agent to have the Pledged Equity Interests or the
Pledged Debt Securities, or that portion thereof to be sold, registered under
the provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof (if such Issuer is a direct or indirect wholly-owned Subsidiary of
Holdings or the Issuer) to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be necessary to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which are necessary, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto. Each Grantor agrees to cause such Issuer to comply with
the provisions of the securities or “Blue Sky” laws of any and all jurisdictions
as required by the sale to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) which will
satisfy the provisions of Section 11(a) of the Securities Act.

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no obligation to delay a sale of any
of the Pledged Equity Interests or the Pledged Debt Securities for the period of
time necessary to permit the Issuer thereof (is such Issuer is a direct or
indirect wholly-owned Subsidiary of Holdings or the Issuer) to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

 

32



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 5.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 5.7 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the
Indenture or any Additional Secured Debt Document, as applicable, or a defense
of payment.

5.8. Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other Disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by any Secured Party to collect such deficiency. Each Grantor hereby
expressly waives and covenants not to assert any appraisement, valuation,
extension, redemption or similar laws, now or at any time hereafter in force,
which delay, prevent or otherwise impede the performance or enforcement of this
Agreement.

5.9. FCC Licenses. Notwithstanding anything to the contrary contained in this
Agreement, the Indenture Documents, any Additional Secured Debt Document or in
any other agreement, instrument or document executed by any Grantor in
connection with the Indenture Documents or any Additional Secured Debt Document,
to the extent that any FCC license is included in the Collateral, the Collateral
Agent will not take any action pursuant to any document referred to above which
would constitute or result in any assignment of any FCC license or any change of
control (whether de jure or de facto) of any Grantor or subsidiary of any
Grantor if such assignment of any FCC license or change of control would
require, under then existing law, the prior approval of the FCC without first
obtaining such prior approval of the FCC. Upon the occurrence and during the
continuance of an Event of Default, subject to terms and conditions of this
Agreement, each Grantor agrees to take any action that the Collateral Agent may
reasonably request in order to obtain from the FCC such approval as may be
necessary to enable the Collateral Agent to exercise and enjoy the full rights
and benefits granted to the Collateral Agent by this Agreement and the other
documents referred to above, including specifically, at the cost and expense of
each Grantor, the use of its best efforts to assist in obtaining approval of the
FCC for any action or transaction contemplated by this Agreement for which such
approval is or shall be required by law, and specifically, without limitation,
upon request, to prepare, sign and file with the FCC the assignor’s or
transferor’s portion of any application or applications for consent to the
assignment of license or transfer of control necessary or appropriate under the
FCC’s rules and regulations for approval of (i) any sale or other disposition of
the Collateral by or on behalf of the Collateral Agent, or (ii) any assumption
by the Collateral Agent of voting rights in the Collateral effected in
accordance with the terms of this Agreement. It is understood and agreed that
all foreclosure and related actions will be made in accordance with the
Communications Act of 1934, as amended from time to time, and other applicable
FCC regulations and published policies and decisions.

5.10. Voting.

 

33



--------------------------------------------------------------------------------

(a) The provisions of this Section 5.10 shall apply solely after incurrence of
the Additional Secured Obligations. The provisions of the Indenture shall apply
prior to the incurrence of any such Additional Secured Obligations.

(b) The Required Secured Parties shall have the right to direct the Collateral
Agent, following the occurrence of an Event of Default which is continuing, to
foreclose on, or exercise its other rights with respect to, the Collateral (or
exercise other remedies with respect to the Collateral). For the purposes of
determining the Required Secured Parties and their directions in accordance with
this Section, each Secured Party or its Authorized Representative shall provide
to the Collateral Agent certificates, in form and substance reasonably
satisfactory to the Collateral Agent, setting forth the respective amounts of
outstanding principal obligations owing to such Secured Parties and their
direction or vote and the Collateral Agent shall be fully entitled to rely on
such certificates.

(c) Any action taken or not taken without the vote of any Secured Party or
Secured Parties under this Section 5.10 shall nevertheless be binding on such
Secured Party or Secured Parties.

(d) Except as provided in the succeeding sentence or in Section 6, in the case
of an Event of Default which is continuing, the Collateral Agent will only be
permitted, subject to applicable law, to exercise remedies and sell the
Collateral under this Agreement at the direction of the Required Secured
Parties. If the Collateral Agent has asked the Secured Parties for instruction
and the applicable Secured Parties have not yet responded to such request, the
Collateral Agent shall be authorized to take, but shall not be required to take,
and shall in no event have any liability for the taking, any delay in taking or
the failure to take, such actions with regard to a Default or Event of Default
which is continuing which the Collateral Agent, in good faith, believes to be
reasonably required to promote and protect the interests of the Secured Parties
and to preserve the value of the Collateral and shall give the Secured Parties
appropriate notice of such action; provided that once instructions with respect
to such request have been received by the Collateral Agent from the applicable
Secured Parties, the actions of the Collateral Agent shall be governed thereby
and the Collateral Agent shall not take any further action which would be
contrary thereto.

SECTION 6. THE COLLATERAL AGENT

6.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:

 

34



--------------------------------------------------------------------------------

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.6 or 5.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Copyright, Patent or Trademark pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

35



--------------------------------------------------------------------------------

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.1(a)
unless an Event of Default shall have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
and the Grantor failing to promptly comply therewith. Notwithstanding the
foregoing, the Collateral Agent may not take any of the actions set forth in
Sections 5.2(a) and (b) except in compliance with those sections.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest, from the
date of payment by the Collateral Agent to the date reimbursed by the relevant
Grantor, shall promptly be paid by such Grantor to the Collateral Agent.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise Dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such powers
(it being understood and agreed that the Secured Parties will have the
obligations of a secured party under the New York UCC). The Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, partners, employees, agents, attorneys and other advisors,
attorneys-in-fact or affiliates shall be responsible to any Grantor for any act
or failure to act hereunder, except to the extent that any such act or failure
to act is found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted solely and proximately from their own gross
negligence or willful misconduct in breach of a duty owed to such Grantor.

6.3. No Duty of the Collateral Agent. The powers conferred on Collateral Agent
hereunder are solely to protect the interests of Collateral Agent for the
ratable benefit of

 

36



--------------------------------------------------------------------------------

the Secured Parties in the Collateral and shall not impose any duty upon
Collateral Agent to exercise any such powers. Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
No provision of this Agreement shall require Collateral Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.

6.4. Execution of Financing Statements. Each Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, each
Grantor authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interests of the Collateral Agent under
this Agreement. Each Grantor agrees that such financing statements may describe
the collateral in the same manner as described in the Security Documents or as
“all assets” or “all personal property” of the undersigned, whether now owned or
hereafter existing or acquired by the undersigned or such other description as
the Collateral Agent, in its sole judgment, determines is necessary or
advisable; provided that such financing statements shall exclude any FCC
licenses. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Notwithstanding any
provision herein to the contrary, the Collateral Agent may, but shall be under
no obligation to (except at the direction of the Authorized Representative or
Authorized Representatives representing the Required Secured Parties), file or
record financing or continuation statements, or amendments thereto, or any other
filing or recording document or instrument with respect to the Collateral to
perfect or maintain the perfection of the security interests in the Collateral
granted under this Agreement.

6.5. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Collateral Agency Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

6.6. Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any Requirement of Law, the Collateral Agent may appoint
another bank or trust company or one of more other persons, either to act as
co-agent or, with the consent of Holdings and the Company, as agents on behalf
of the Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Collateral

 

37



--------------------------------------------------------------------------------

Agent, include provisions for indemnification and similar protections of such
co-agent or separate agent).

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor, the Collateral Agent and the
Required Secured Parties in accordance with the Collateral Agency Agreement and
(ii) the Company may amend any Schedule referred to herein after the date hereof
to reflect any change in facts after the date hereof if necessary in connection
with the making of any representation set forth herein, provided the Company
delivers such revised Schedule to the Collateral Agent and any applicable
Authorized Representative promptly following such revision.

7.2. Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 12.01 of the Indenture; provided that any such notice, request or demand
to or upon any Grantor shall be addressed to such Grantor at its notice address
set forth on Schedule 1 (as the same may be amended, restated, supplemented,
replaced or otherwise modified from time to time).

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

7.4. Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay or
reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Grantor under the guarantee pursuant to the Indenture or
otherwise enforcing or preserving any rights under this Agreement and the other
Indenture Documents to which such Grantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party.

(a) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits,

 

38



--------------------------------------------------------------------------------

costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Company would be required to do so pursuant to
Section 7.07 of the Indenture.

(c) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Indenture and the other
Indenture Documents.

(d) Each Grantor agrees that the provisions of Section 7.07 of the Indenture are
hereby incorporated herein by reference, mutatis mutandis, and each Secured
Party shall be entitled to rely on each of them as if they were fully set forth
herein.

7.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that, except in connection
with the Sirius Merger, no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Collateral Agent and any such assignment, transfer or delegation without
such consent shall be null and void.

7.6. Set-Off. Subject to the requirements of the Collateral Agency Agreement,
each Grantor hereby irrevocably authorizes each Secured Party at any time and
from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Indenture, any other Indenture
Document, any Additional Debt Document or otherwise, as such Secured Party may
elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

7.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any

 

39



--------------------------------------------------------------------------------

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

7.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10. Integration. This Agreement and the other Collateral Documents represent
the agreement of the Grantors, the Collateral Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Collateral Documents.

7.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.12. Submission to Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Collateral Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

7.13. Acknowledgments. Each Grantor hereby acknowledges that:

 

40



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Collateral Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other
Collateral Documents, and the relationship between the Grantors, on the one
hand, and the Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Collateral Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.14. Additional Grantors. Each Subsidiary of Holdings or the Company that is
required to become a party to this Agreement pursuant to Section 10.06 of the
Indenture or any similar provisions of any Additional Debt Document shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption and Joinder Agreement in the form of Exhibit D
hereto.

7.15. Additional Secured Obligations. On or after the date hereof and from time
to time, upon the compliance by any Additional Secured Debtholder with the terms
of Section 6.18 of the Collateral Agency Agreement, the Additional Secured
Obligations of such Additional Secured Debtholder shall be deemed to be
Additional Secured Obligations hereunder. Each Authorized Representative agrees
that upon the satisfaction of the provisions of such Section 6.18 of the
Collateral Agency Agreement, the Collateral Agent shall act as agent under and
subject to the terms of this Agreement and the Collateral Agency Agreement for
the benefit of all Secured Parties, including any Additional Secured Debtholders
that hold any such Additional Secured Obligations, and each Authorized
Representative agrees to the appointment, and acceptance of the appointment, of
the Collateral Agent as agent for the holders of such Additional Secured
Obligations as set forth in the Additional Secured Debt Notice and Joinder
Agreement, and the Authorized Representative providing such Additional Secured
Debt Notice and Joinder Agreement shall, on behalf of itself and each Additional
Secured Debtholder it represents, be bound by this Agreement. For purposes of
this Agreement, all Obligations arising under or in connection with the Notes
(including Additional Notes) constitute Note Obligations rather than Additional
Secured Obligations; however upon the issuance of Additional Notes, the Company
shall deliver to the Collateral Agent a certificate signed by the chief
financial officer of the Company setting forth the particulars of the Additional
Notes including the aggregate principal amount or face amount thereof and
certifying that such issuance of Additional Notes complies with the terms of the
Indenture.

7.16. Certain Actions Upon a Sirius Merger. On the date of any Sirius Merger,
any successor or assign of Holdings, the Company or any other Guarantor, to the
extent not otherwise a party to this Agreement, shall (a) become a party this
Agreement, (b) comply with the requirements of this Agreement, including
Section 7.14 hereof, in order to create, perfect, protect, assure or enforce the
Liens and benefits intended to be conferred, as contemplated by the Indenture
Documents and any Additional Secured Debt Document, upon the Collateral Agent
for the ratable benefit of the Secured Parties, (c) take such other actions as
may be requested by the Collateral Agent, upon the direction of the Authorized
Representative or Authorized

 

41



--------------------------------------------------------------------------------

Representatives representing the Required Secured Parties, in order to carry out
and give full effect to the intents and purposes of the Indenture Document
and/or any Additional Secured Debt Document and (d) comply with the requirements
of Section 7.15 to the extent the Company, any Guarantor or any of their
respective successors or assignees desires to have any of its Additional Secured
Obligations treated as Additional Secured Obligations hereunder.

7.17. Releases. (a) At such time as the Secured Obligations shall have been paid
in full, the commitments (if any) have been terminated or expired and no letters
of credit shall be outstanding (or shall have been cash collateralized in an
amount equal to 100% of the aggregate face amount plus any accrued and unpaid
interest and fees that are expected to be payable until the expiration thereof
on a first priority secured basis), the Collateral shall be automatically
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(a) If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Indenture and each Additional Secured Debt Document
(other than a transaction in which all or substantially all of the Collateral is
Disposed of, even if so permitted by the Indenture and each such Additional
Secured Debt Document), the Liens created hereby on such Collateral shall be
automatically released. At the request and sole expense of the Company, a
Subsidiary Grantor shall be released from its obligations hereunder in the event
that all the Equity Interests of such Subsidiary Grantor shall be Disposed of in
a transaction permitted by the Indenture and each Additional Secured Debt
Document.

(b) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

7.18. Effects of Certain Errors or Omissions. Notwithstanding anything to the
contrary contained herein, the Company, the Guarantors, the applicable
Authorized Representatives and the Collateral Agent may amend this Agreement
without the consent of any Secured Party to cure any ambiguity, omission, defect
or inconsistency or to make any change that does not adversely affect the rights
of any Secured Party and such amendment shall become effective without any
further action or consent of the Required Secured Parties.

7.19. Existing Obligations. Any provision contained herein to the contrary
notwithstanding, this Agreement is not intended to and shall not serve to effect
a novation of the obligations under the Existing Collateral Documents (the
“Existing Obligations”), but instead constitutes an amendment and restatement of
all obligations, liabilities, terms, conditions and provisions of the Existing
Collateral Documents in respect of the Existing Obligations. It is the express
intention of the parties hereto to reaffirm the obligations and liabilities
created under the

 

42



--------------------------------------------------------------------------------

Existing Collateral Documents in respect of the Existing Obligations, which
continue as Obligations hereunder in whole or in part (and without the
discontinuance of any Lien granted pursuant to the Existing Collateral
Documents, which Liens continue uninterrupted under the Collateral Documents as
defined herein).

7.20. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[Signature pages follow]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

XM SATELLITE RADIO INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary XM SATELLITE RADIO HOLDINGS INC.
By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary XM EQUIPMENT LEASING LLC By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary XM RADIO INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary XM EMALL INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary



--------------------------------------------------------------------------------

XM INNOVATIONS INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary XM CAPITAL RESOURCES INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary EFFANEL MUSIC, INC. By:  

/s/ Patrick L. Donnelly

  Name: Patrick L. Donnelly   Title: Secretary

[Signature Page – Collateral Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Thomas E. Tabor

  Name: Thomas E. Tabor   Title: Vice President

[Signature Page – Collateral Agreement]